          Case 1:19-cv-00072-DPM Document 2 Filed 08/22/19 Page 1 of 24



                                               INDEPENDENCE COUNTY, ARKANSAS
                                                  CIRCUIT CLERK GREG WALLIS
                                                     FILED FOR RECORD BY
                                                     CARMEN DUNCAN D.C.
                                       DATE: JULY 22, 2019
                                       TIME: 15:05:55
                     IN THE CIRCUIT COURT OF
                 INDEPENDENCE COUNTY, ARKANSAS

MARSHA MOFFIT, DENNIS BRADFORD
EMILY BUTLER, AND MARTIN DAVIS                                       PLAINTIFFS

      v.                  CASE NO. ~CV--1'1 , . (le I

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY                                                   DEFENDANT


                       CLASS ACTION COMPLAINT


                              I. INTRODUCTION

     1.      Marsha !vloffitt, Dennis Bradford, En1ily Butler, and Martin

Davis ("Plaintiffs") insured their vehicles with State Farm Mutual

Automobile Insurance Company ("State Farn1"). Plaintiffs were each

involved in accidents, and State Farm declared their vehicles a total loss. As

it does with all its total loss claims, State Farm used an AudaExplore

"Market-Driven Valuation" report (" AudaExplore Report") to determine

what it would pay on Plaintiffs' claims. Based on the report, State Farn1

placed the actual cash value of Moffitt's vehicle at $3,729.00, Bradford's


                                 Pagel of 24
           Case 1:19-cv-00072-DPM Document 2 Filed 08/22/19 Page 2 of 24




vehicle at $8,912.00, Butler's vehicle at $14,273.00, and Davis' vehicle at

$37,048.00. These amounts are less than the actual cash value of the vehicles

and less than what was required to replace the vehicles with another of like

kind and quality.

      2.      State Farm's use of the AudaExplore Report to value total loss

clain1s violates its contracts with its insureds and Arkansas law. State Farm

is required to calculate actual cash value through either: (a) the cost of a

specific, cmnparable replacement automobile, or (b) using one of two or

n1ore quotations obtained from two or more qualified dealers or appraisal

services located within the local n1arket area. Instead of following Arkansas

law, State Farm uses the AudaExplore Report to cheat its policyholders and

increase its profits. The AudaExplore Report systematically undervalues the

insured's vehicles, resulting in a payment of less than the actual cash value

for all total loss clain1s, saving State Farn1 millions of dollars each year at the

expense of its insureds.

      3.      Plaintiffs brings this suit on behalf of themselves and others

sin1ilarly situated. to recover the difference between the actual cash value of

their vehicles and what they were paid, punitive damages, costs, and

attornevs' fees. Plaintiffs also asks the Court to declare that the use of the
       J




                                  Page 2 of 24
           Case 1:19-cv-00072-DPM Document 2 Filed 08/22/19 Page 3 of 24




AudaExplore Report to adjust first-party insurance clain1s violates Arkansas

law and to permanently enjoin its use.

                     II. PARTIES, JURISDICTION, AND VENUE

      4.      Plaintiff Marsha Moffitt is a resident and citizen of Desha,

Independence County, Arkansas. At all tin1es relevant to this Complaint, she

had a n1otor vehicle insurance policy with State Farm Mutual Automobile

Insurance Company.

      5.      Plaintiff De1u1is Bradford is a resident and citizen of Bryant,

Saline County, Arkansas. At all tin1es relevant to this Complaint, he had a

motor vehicle insurance policy with State Farm rvtutual Auton1obile

Insurance Company.

     6.       Plaintiff E111ily Butler is a resident and citize11 of West Memphis,

Crittenden County, Arkansas. At all tin1es relevant to this Complaint, she

had a n1otor vehicle insurance policy with State Farn1 Mutual Auton1obile

Insurance Company.

     7.       Plaintiff Martin Davis is a resident and citizen of Pine Bluff,

Jefferson County, Arkansas. At all times relevant to this Con1plaint, he had

a n1otor vehicle insurance policy with State Farn1 tvlutual Automobile

Insurance Con1pany.

                                   Page 3 of 24
           Case 1:19-cv-00072-DPM Document 2 Filed 08/22/19 Page 4 of 24




      8.       Defendant State Farn1 Mutual Auton1obile Insurance Company

is incorporated and has its principal place of business in Bloon1ington,

Illinois. It is licensed to do business in Arkansas, and its registered agent for

service is the Corporation Service Company, 300 South Spring Street, Suite

900, Little Rock, Arkansas 72201.

      9.      This Court has subject n1atter jurisdiction pursuant to Ark.

Const. an1end. 80, § 6 and Ark. Code Ann.§ 16-13-201.

      10.     Venue is proper in this Court because l\1offitt resided in

Independence County at the tilne of the events which gave rise to this cause

of action, and her accident occurred in Independence County. Ark. Code

Ann.§ 16-60-l01.

                           Ill. FACTUAL ALLEGATIONS

      1l.     Moffitt was involved in a motor vehicle accident in Septen1ber

2017, which resulted in substantial damage to her 2006 Dodge Caravan.

Moffitt insured her vehicle with Defendant State Fann Mutual Auton1obile

Insurance Company, and she filed a claim regarding her property damage.

State Farm detern1ined that the vehicle was a total loss.

      12.     Bradford was involved in a n1otor vehicle accident in September

2017, which resulted in substantial dan1age to his 2011 Chevrolet hnpala.

                                  Page4 of 24
       Case 1:19-cv-00072-DPM Document 2 Filed 08/22/19 Page 5 of 24




Bradford insured his vehicle with Defendant State Farn1 Mutual Automobile

Insurance Company, and he filed a claim regarding his property dan1age.

State Farm detern1ined that the vehicle was a total loss.

      13.   Butler was involved in a motor vehicle accident in March 2017,

which resulted in substantial damage to her 2014 Chevrolet Cruze. Butler

insured her vehicle with Defendant State Farn1 Mutual Auton1obile

Insurance Company, and she filed a claim regarding her property damage.

State Farm detennined that the vehicle was a total loss.

      14.   Davis was involved in a n1otor vehicle accident in Dece1nber

2017, ·which resulted in substantial damage to his 2017 GMC Sierra. Davis

insured his vehicle with Defendant State Farm Mutual Auton1obile

Insurance Company, and he filed a clain1 regarding his property damage.

State Farn1 determined that the vehicle was a total loss.

      l5.   Plaintiffs' insurance policies with State Farn1 contained a clause

providing for the adjustment and settlement of total loss claims based on

actual cash value. See Moffitt's State Fann Insurance Policv, Exhibit" A" at
                                                            ~




pp. 25-26. Upon information and belief, this is State Farm's standard

automobile insurance policy issued to insureds in the state of Arkansas.



                                 Page 5 of 24
        Case 1:19-cv-00072-DPM Document 2 Filed 08/22/19 Page 6 of 24




      16.    Bradford, Butler, and Davis have been unable to locate a copy of

their policies to attach to this Con1plaint, and State Farm did not respond to

their request for a copy of their policies. Good cause exists for Bradford,

Butler, and Davis not to attach a copy of their policies to this Complaint

because State Farm has a copy of the policies, and Bradford, Butler, and

Davis can obtain a copy in discovery. Further, upon information and belief,

Bradford, Butler, and Davis' policies contain the same n1aterial terms and

provisions as Moffitt's policy, which is attached as Exhibit" A."

      17.   To adjust Plaintiffs' claims, State Farm used a report obtained

fron1 Solera, Inc. ("Solera"). Solera provides services to the collision and

insurance claims industry, including the AudaExplore "Market-Driven

Valuation" report. The AudaExplore Report is sold almost exclusively to

insurance con1panies, and it is 1narketed as reducing the cost of total value

settlements. Upon inforn1ation and belief, State Fann uses the AudaExplore

Report to calculate its offers of all total loss claims.

      18.   State Farm presented the AudaExplore Report to Moffitt as

representing the "actual cash value" of the vehicle, and, based on the

AudaExplore Report, State Farm paid $3,729.00 in "actual cash value" to

adjust Ivloffitt's clain1. See Ivloffitt AudaExplore Report, attached as Exhibit
                                   Page6of24
       Case 1:19-cv-00072-DPM Document 2 Filed 08/22/19 Page 7 of 24




"B." The actual cash value - and the cost to replace the vehicle with one of

like kind and quality - was higher.

     19.   State Farn1 engaged in the same practice with the other Plaintiffs.

For instance, State Farm presented the AudaExplore Report to Bradford as

representing the   II
                        actual cash value'' of his vehicle, and, based on the

AudaExplore Report, State Farn1 paid $8,912.00 in actual cash value" to
                                                       II




adjust Bradford's claim. See Bradford AudaExplore Report, attached as

Exhibit "C." The actual cash value - and the cost to replace the vehicle with

one of like kind and quality - was higher.

     20.   State Farm presented the AudaExplore Report to Butler as

representing the "actual cash value" of her vehicle, and, based on the

AudaExplore Report, State Farm paid $14,273.00 in "actual cash value" to

adjust Butler's clain1. See Butler AudaExplore Report, attached as Exhibit

"D." The actual cash value - and the cost to replace the vehicle with one of

like kind and quality - was higher.

     21.   State Fann also presented the AudaExplore Report to Davis as

representing the "actual cash value." of his vehicle, and, based on the

AudaExplore Report, State Farn1 paid $37,048.00 in "actual cash value" to

adjust Davis' clain1. See Davis AudaExplorc Report, attached as Exhibit "E.".

                                   Page7of24
       Case 1:19-cv-00072-DPM Document 2 Filed 08/22/19 Page 8 of 24




The actual cash value - and the cost to replace the vehicle with one of like

kind and quality - was higher.

      22.   The AudaExplore Report systematically undervalues vehicles by

making a series of arbitrary and unexplained adjustn1ents to the vehicles

contained in the report.

      23.   First, in Ivloffitt' s case, none of the vehicles used in · the

AudaExplore Report to establish the value were located in Independence

County, Arkansas. Only one was located in Arkansas. The AudaExplore

Report bases its estin1ate on two vehicles listed for sale, one in Springdale,

Arkansas (183 miles from Desha, Arkansas) and the other fron1 Carbondale,

Illinois (247 miles fron1 Desha, Arkansas).

      24.   Likewise, the AudaExplore Report presented to Davis was based

on" comparable" vehicles located far away from Jefferson County, Arkansas.

For instance, the AudaExplore Report includes in its estimate two vehicles

for sale in Tulsa, Oklah01na, over 300 miles awav from Pine Bluff, Arkansas.
                                                ~




      25.   In each of Plaintiffs' AudaExplore Reports, the listed price of

each "comparable" vehicle was automatically reduced by around 9% "to

account for typical negotiation." The report does not explain the basis for

this reduction, and it is not grounded in reality. But the result of this
                                 Page 8 of 24
        Case 1:19-cv-00072-DPM Document 2 Filed 08/22/19 Page 9 of 24




reduction is to auton1atically reduce the ainount paid on Plaintiffs' claims,

and every other person whose total loss clain1 was valued using the

AudaExplore Report.

      26.     The AudaExplore Report also n1akes other adjustn1ents for

n1ileage, equipn1ent, and condition, but the report does not explain how or

why those adjustments are made.

      27.     The effect of these adjustments is to reduce pay1nent on the claim

to an amount less than the actual cash value and far less than is required to

purchase a replacement vehicle of like kind and quality.

      28.     State Farn1 knows that the AudaExplore Report undervalues

vehicles. Despite knowing that the AudaExplore Report undervalues

vehicles, State Farm continues to use it to determine the an1ount to pay

clain1ants.

      29.     State Farm presented the AudaExplore Report as representing

the actual cash value of their vehicles and Plaintiffs relied on State Farm's

representation when adjusting their claims.

      30.     Arkansas law requires that State Farm, when adjusting or

settling first party automobile total losses, either provide a replacement

vehicle, provide a cash settlement based on a specific replacement vehicle if
                                  Page 9 of 24
       Case 1:19-cv-00072-DPM Document 2 Filed 08/22/19 Page 10 of 24




one is available in the local n1arket area, or use "one (1) of two (2) or 111ore

quotations obtained by the insurer fron1 two (2) or n1ore qualified dealers or

appraisal services located within the local market area when a con1parable

automobile is not located in the local market area." Ark. Ins. Regulation 43,

§ 10(a)(2).   If the insurer deviates from one of those methods, the deviation

must be supported by documentation giving particulars of the automobiles

condition, and "[a]ny deductions from such cost, including deduction for

salvage, n1ust be measurable, discernable, iten1ized, and specified as to

dollar an1ount and shall be appropriate in an1ount." Ark. Ins. R. 43,

§ 10(a)(3). Further," [t]he basis for such settlement shall be fully explained to

the first party clain1ant." Ark. Ins. R. 43, § 10(a)(3).

      31.     Solera, Inc., d/b/ a AudaExplore Information Services, Inc. is not

a qualified dealer or appraisal service located in Independence County,

Saline County, Crittenden County, or Jefferson County, Arkansas. Neither

Solera, Inc. nor AudaExplore Information Services, Inc. are registered with

the Arkansas Secretary of State to do business in Arkansas, and neither

maintain any offices in the state of Arkansas.

      32.     State Farn1 did not provide documentation about why it needed

to deviate from one of the two approved n1ethods to adjust Plaintiffs' claims,
                                  Page10 of 24
         Case 1:19-cv-00072-DPM Document 2 Filed 08/22/19 Page 11 of 24




and there was nothing unique about Plaintiffs' vehicles that would justify

deviating from the methods approved under Arkansas law.

        33.   State Farm knows or should know that using the AudaExplore

Report to detern1ine actual cash value violates Arkansas law. Despite

knowing that the practice is unlawful, State Farn1 uses the practices because

it saves n1illions of dollars. State Farn1 can achieve this savings because the

cost of obtaining an appraisal and litigating the value of a property damage

claim exceeds the difference in value between the AudaExplore Report and

the actual cash value of the vehicle.

                        IV. CLASS ACTION ALLEGATIONS

        34.   Plaintiffs incorporates by reference the preceding paragraphs as

if they were fully set forth herein.

        35.   Plaintiffs brings this as a class action under Rule 23 of the

Arkansas Rules of Ch•il Procedure.

        36.   Members of the putative class are so numerous that joinder of all

such men1bers is impracticable. The exact size of the putative class is

unknown but mav., be easilv- detern1ined from records 111aintained bv
                                                                    . State
Farm.



                                  Page 11 of 24
       Case 1:19-cv-00072-DPM Document 2 Filed 08/22/19 Page 12 of 24




      37.   There are common questions of law and fact applicable to the

putative class with respect to liability, relief, and anticipated affirn1ative

defenses. Con1111on questions of law and fact include:

            a.    vVhether State Farm has a practice of using the

      AudaExplore Report to determine actual cash value;

            b.    Whether Regulation § 43, § 10 is incorporated into

      the terms of State Farn1's automobile insurance policies;

            c.    Whether State Farm's practices violated Regulation

      43, § 10;

            d.    Whether       Solera,   Inc.,   d/b/ a   AudaExplore

      Information Services, Inc. is a qualified dealer or appraiser in the

      local 1narket area; and

            e.    By what percentage does the AudaExplore Report

      syste1natically undervalue cars vis a vis their actual cash value.

      38.   Plaintiffs' claims are typical of the putative class. Like all other

putative class members, Plaintiffs each had a total loss auton1obile clain1 that

\Vas settled and adjusted using the AudaExplore Report.




                                  Page12 of 24
       Case 1:19-cv-00072-DPM Document 2 Filed 08/22/19 Page 13 of 24




      39.   Plaintiffs will fairly and adequately protect the interest of the

putative class. They have no conflicts with putative class me1nbers and have

suffered the san1e injury as n1embers of the putative class.

      40.   Plaintiffs' counsel possesses the requisite resources and

experience in class action litigation to adequately represent Plaintiffs in

prosecuting the clain1s here.

      41.   The questions of law and fact common to Plaintiffs and n1en1bers

of the putative class predominate over any question affecting only

individual class 1nembers. These common questions concerning State Fann's

wrongdoing 1nust be resolved for all class n1embers.

      42.   A class action is superior to other available methods for the fair

and efficient adjudication of this controversy. State Farm engages in a

con1mon business practice of using the AudaExplore Report to adjust total

loss claiins, which is alleged to violate Arkansas law, and it is not unfair to

require State Farn1 to litigate its business practice on a class-wide basis.

Nloreover, class members' individual damage claims are too small to make

individual litigation an econon1ically viable alternative. But despite the

small size of any one individual's claim standing alone, the aggregate value

of the practice is substantial.

                                  Page 13 of 24
             Case 1:19-cv-00072-DPM Document 2 Filed 08/22/19 Page 14 of 24




      43.        Plaintiffs' class claims are appropriate to proceed under the

Arkansas Deceptive Trade Practices Act. Act 986 of 2017 - which purports to

prohibit 1nost private class actions under the ADTPA - is an unconstitutional

intrusion into the Arkansas Supreme Court's exclusive authority to

"prescribe the rules of pleading, practice and procedure for all courts." Ark.

Const. Amend. 80, § 3; see nlso Joh11s011 t 1• Rockwell A11fo111ntiou, 2009 Ark. 241,

308 S.\ V.3d 135 (holding two provisions of Arkansas Civil Justice Reform Act
         1




were unconstitutional); Swm11en 1ille l 1• ThnnPer, 369 Ark. 231,253 S.W.3d 415

(2007)        (holding statute    requiring     reasonable cause affidavit was

unconstitutional); VVeidrick     l'.   Ar11old, 310 Ark. 138, 835 S.W.2d 843 (1992)

(holding statute requiring 60-day notice before filing 111edical n1alpractice

clain1 was unconstitutional).

                                 V. CAUSES OF ACTION
                COUNT I: ARKANSAS DECEPTIVE TRADE PRACTICES ACT


      44.        Plaintiffs incorporates by reference the preceding paragraphs as

if thev- were fully., set forth herein.

      45.        Arkansas law requires that an insurer adjust total loss

automobile clain1s by providing the insured with enough 111oney to purchase

a specific con1parable replacement vehicle in the local n1arket area, or, if no


                                       Page14 of 24
         Case 1:19-cv-00072-DPM Document 2 Filed 08/22/19 Page 15 of 24




con1parable vehicle is available, using one of two or n1orc quotations from a

lm.:al dealer or appraiser. Ark. Ins. R. 43, § 10.

       46.   State Farn1 adjusts total loss auton1obile claims by relying on the

AudaExplore Report, even though Solera, Inc. d/b/ a AudaExplore

Information Services, Inc. is not a local dealer or appraiser and even though

the report does not provide the insured with sufficient funds to purchase a

con1parable replacen1ent automobile.

       47.   State Farm engaged in an unconscionable, false, or deceptive act

or practice in business, commerce, or trade when it used the AudaExplore

Report to adjust Plaintiffs' total loss claims. State Fann also used the same

unconscionable, false, or deceptive act or practice in using the AudaExplore

Report to adjust all its total loss clain1s in Arkansas. See Ark. Code Ann.

§   4-88-107(a)(10). See also Ark. Ins. R. 43,   §   1 (expressly providing that

violations of the Insurance Department's regulations regarding unfair claims

settlement practices "constitute an unfair or deceptive act or practice in the

business of insurance.").

       48.   State Farn1 presented the AudaExplore Report as representing

the actual cash value of their vehicles and Plaintiffs and putative class



                                  Page15 of 24
       Case 1:19-cv-00072-DPM Document 2 Filed 08/22/19 Page 16 of 24




men1bers justifiably relied on State Farn1's representation about the actual

cash value of the vehicle.

      49.   State Farm's conduct proximately caused dan1age to Plaintiffs

and putative class members because they received less for their total loss

clain1 that they should have. Plaintiffs and putative class members seek

compensatory damages in an an1ount equal to the difference between the

amount paid to them to adjust total loss claims and the actual cash value of

their vehicle con1puted as required by Arkansas law.

      50.   State Farn1 knew or ought to have known that its conduct would

result in injury to Plaintiffs and putative class men1bers and it continued in

such conduct in reckless disregard of the consequences. Specifically, State

Fann knew that its use of the AudaExplore Report undervalued its insureds'

vehicles, yet it continued to use the AudaExplore Report because it saved

State Farn1 n1illions of dollars each year. As a result, Plaintiffs and putative

class men1bers are entitled to punitive dan1ages.

      51.   Plaintiff and the putative class members are entitled to an award

of attorneys' fees, costs, and expenses in bringing their Deceptive Trade

Practices Act claim.



                                 Page16 of 24
       Case 1:19-cv-00072-DPM Document 2 Filed 08/22/19 Page 17 of 24




                      COUNT II: FRAUD IN THE INDUCEMENT


      52.   Plaintiffs incorporates by reference the preceding paragraphs as

if they were fully set forth herein.

      53.   State Farm falsely represented that the an1ount in the

AudaExplore Report represented the actual cash value of Plaintiffs'

automobiles. State Farm 111,H.ie the san1e false representation to every other

putative class men1ber.

      54.   State Farm knew that its representation was false. First, State

Farn1 knew that Arkansas law requires that an insurer use one of the

methods identified in Regulation 43 to determine actual cash value and that

the AudaExplore Report was not a permissible method. Further, State Farm

knew that the AudaExplore Report systen1atically generated valuations that

were lower than the actual cash value that would have resulted had it

obtained a valuation fron1 a qualified local dealer or appraiser as required

bv., Arkansas law .

      55.   State Farn1 intended to induce and coerce Plaintiffs and putative

class members into settling their total loss clain1s for less than they would

have if State Farm had con1plied with Arkansas law and obtained a



                                 Page17 of 24
             Case 1:19-cv-00072-DPM Document 2 Filed 08/22/19 Page 18 of 24




    quotation from a qualified dealer or appraiser located in the local n1arket

    area.

            56.     Plaintiffs and putative class n1e1nbers justifiably relied on State

    Farm's representation about the actual cash value. Indeed, because the

    n1isrepresentation goes to a 1naterial n1atter, reliance is presun1ed. Mn11hnttn11

    Credit Co.    l'.   Bur11s, 230 Ark. 418, 323 S.W.2d 206 (1959) ("[R]eliance is to be

    presumed when, as here, the misrepresentation goes to a n1aterial n1atter.");

    Pickering l'. Garrison, 2009 Ark. App. 107, at *13 ("Reliance is presu1ned when

    the misrepresentation goes to a material n1atter.").

            57.     State Farm's conduct proximately caused da1nages. Plaintiffs

    and putative class n1embers suffered dan1agcs in an amount equal to the

    difference between the amount paid to them to adjust their total loss clain1s

    and the actual cash value of their vehicle con1puted as required by Arkansas

    law.

            58.     State Farn1 knew or ought to have known that its conduct would

    result in injury to Plaintiffs and putative class men1bers and it continued in

    such conduct in reckless disregard of the consequences. Specifically, State

    Farm knew that its use of the AudaExplore Report undervalued its insureds'

    vehicles, yet it continued to use the AudaExplore Report because it saved
                                           Page18 of 24
- - - - - - - - - - ·-
       Case 1:19-cv-00072-DPM Document 2 Filed 08/22/19 Page 19 of 24




State Farm millions of dollars each year. As a result, Plaintiffs and putative

class n1embers are entitled to punitive dan1ages.

                            COUNT Ill: BAD FAITH

      59.    Plaintiffs incorporates by reference the preceding paragraphs as

if they were fully set forth herein.

      60.    State Farn1 acted in bad faith to avoid liability under its policy

issued to Plaintiffs. State Farn1 knew that its method of settling total loss

clain1s violated Arkansas la\v and would result in a lower payment to

Plaintiffs than if State Farm would have obtained a quotation from a

qualified local dealer or appraiser. Despite this knowledge, State Farm

fraudulently presented the AudaExplore Report to Plaintiffs as representing

the actual cash value of her vehicle.

      6'1.   State Farm did more than merely refuse to pay a claim. State

Farn1 intentionally violated Arkansas law to save itself money at the expense

of its insured. State Farm's conduct was dishonest and oppressive and was

carried out with a state of mind characterized by conte1npt for its insureds.

      62.    State Fann's conduct proxin1ately caused damages. Plaintiffs

and putative class n1embers suffered damages in an an1ount equal to the



                                 Page 19 of 24
       Case 1:19-cv-00072-DPM Document 2 Filed 08/22/19 Page 20 of 24




difference between the an1ount paid to them to adjust total loss claims and

the actual cash value of their vehicle con1puted as required by Arkansas law.

      63.   State Farn1 knew or ought to have known that its conduct would

result in injury to Plaintiffs and putative class members and it continued in

such conduct in reckless disregard of the consequences. As a result, Plaintiffs

and putative class men1bers are entitled to punitive dan1ages.

                      COUNT IV: BREACH OF CONTRACT


      64.   Plaintiffs incorporates by l'eference the preceding paragraphs as

if they were fully set forth herein.

      65.    Plaintiffs and State Farm entered into a contract. Among other

things, the policies provide for the adjustment and settlement of total losses

based on" actual cash value" of the vehicle.

      66.   Arkansas law requires that State Farn1 either provide a

replacement vehicle, provide a cash settlement based on a specific

replacen1ent vehicle if one is available in the local n1arket area, or use "one

fl) of two (2) or n1ore quotations obtained by the insurer from two (2) or

n1ore qualified dealers or appraisal services located within the local market

area when a co1nparable automobile is not located in the local market area."

Ark. Ins. Regulation 43, § l0(a)(2)(A). If the insurer deviates fron1 this

                                 Page 20 of 24
       Case 1:19-cv-00072-DPM Document 2 Filed 08/22/19 Page 21 of 24




method, it n1ust provide documentation for the deviation, including giving

particulars of the automobile's condition, and "[a]ny deductions from such

cost, including deduction for salvage, must be n1easurable, discernable,

itemized, and specified as to dollar a1nount and shall be appropriate in

amount." Ark. Ins. R. 43, § 10(a)(3). Further, "[t]he basis for such settlement

shall be fully explained to the first party claimant." Ark. Ins. R. 43, § 10(a)(3).

The provisions of Ark. Ins. R. 43 are incorporated into the insurance conh·act

as a n1atter of law. See First Sec. Bn11k I'. Johll Doe 1, 2, & 3, 297 Ark. 254, 257,

760 S.W.2d 863,865 (1988).

      67.   Plaintiffs and putative class n1embers did what the contract

required of then1.

      68.   State Farn1 breached the contracts by using the AudaExplore

Report instead of using the methods required by Arkansas law.

      69.   As a result of State Farm's breach of contract, Plaintiffs and

putative class 111embers suffered damages in an an1otmt equal to the

difference between the amount paid to them to adjust total loss clain1s and

the actual cash value of their vehicle computed as required by Arkansas law.




                                   Page 21 of 24
       Case 1:19-cv-00072-DPM Document 2 Filed 08/22/19 Page 22 of 24




                       VI. JURY DEMAND & PRAYER FOR RELIEF

      70.        Plaintiffs incorporate by reference the preceding paragraphs as

if they were fully set forth herein.

      Tl.        Article 2, § 7 of the Arkansas Constitution provides that "The

right of trial by jury shall remain inviolate, and shall extend to all cases at

law, without regard to the amount in conb·oversy[.]" Further, Article 2, § 13

also guarantees every person a "re1nedy in the laws for all injuries or wrongs

.... " Plaintiffs demands a remedy in the laws for all injuries and wrongs

alleged, and a trial by jury on all issues so triable.

      72.        WHEREFORE, Plaintiffs respectfully requests this Court:

            a.        Certifv
                            ., a class defined as:

                          All individuals insured bv State Fann under a
                                                     ,I


                          policy issued or effective in Arkansas who: (a)
                          had a total loss claim with State Farm; (b) that
                          received    a     settlement calculated   using
                          AudaExplore Report; (c) during the period fron1
                          July 18, 2014 to the present.

            b.        Appoint Marsha fv1offitt, Dennis Bradford, En1ily Butler,

      and Tvlartin Davis as class representative;

            c.        Appoint Holleman & Associates, P.A. and Brad Hendricks

      Law Firm as class counsel;


                                     Page 22 of 24
 Case 1:19-cv-00072-DPM Document 2 Filed 08/22/19 Page 23 of 24




    d.      Declare   that State Farm's        practice     of   using   the

AudaExplore Report to adjust total loss claims violates Arkansas lnw;

    e.      Enjoin State Farm from using the AudaExplore Report to

adjust future total loss claims in the state of Arkansas;

    f.      Award Plaintiffs compensatory dan1ages in an amount

equal to the difference between the actual cash value of their vehicles

and the an1ount State Farm paid;

    g.      Award then1 punitive dan1ages in an an1ount sufficient to

punish State Farm for its wrongdoing and to deter others from

engaging in sin1ilar wrongdoing;

    h.      Award Plaintiffs all recoverable costs, expenses, and

attorneys' fees incurred in prosecuting this action, together with all

applicable interest; and

    1.      Grant Plaintiffs all such further relief deemed just and

appropriate.




                           Page 23 of 24
Case 1:19-cv-00072-DPM Document 2 Filed 08/22/19 Page 24 of 24




                               Respectfully Submitted,

                               HOLLEMAN & ASSOCIATES, P.A.
                                   100~_W.est.Se<::on i Street
                      ___..--·· · ··Lfftle Rock, Ark sas ~4201--·-- · ··-;;
                 ✓✓--              Tel. 501.975.     -----······-· -·
                ./                                          /



           (                  ~
               ·-----------------ll -:----· ---       ------------------
                                        John o eman, ABN 91056
                               jlwlle 11rn 11@jol1, zl wlle, ,in11.1 ze t
                               Tin1othy A. Steadman, ABN 2009113
                               ti111@jo/11Ilwlle11rn11.11e t

                               &

                               Llovd "Tre" Kitchens, ABN 99075
                                    J


                               tki tcl1e11s@bradlte1uiricks.co111
                              THE BRAD HENDRICKS LAW FIRM
                              500 C Pleasant Valley Drive
                              Little Rock, AR 72227
                              Telephone (501) 221-0444




                          Page 24 of 24
